DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed March 14, 2022, with respect to amended Claim 1 have been fully considered and are persuasive. The rejection of Claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-6 and 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to include the limitations indicated as allowable subject matter set forth in Claim 10 in the prior Office Action dated September 20, 2021. Thus, refer to the Office Action dated September 20, 2021 for the statement for reasons for allowance.
Claims 2-6 and 8-12 are dependent on Claim 1 and therefore are allowable for the reasons set forth above. 
Claims 13-17 were indicated as allowable in the prior Office Action dated January 13, 2022. Thus, refer to the Office Action dated January 13, 2022 for the statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        March 16, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
March 21, 2022